UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2001


In re: TONY ALFORENZO WALKER,

                    Petitioner.



              On Petition for Writ of Mandamus. (2:93-cr-00084-AWA-1)


Submitted: October 19, 2017                                  Decided: December 7, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tony Alforenzo Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Alforenzo Walker petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his Fed. R. Civ. P. 60(b) motion for relief from the

court’s judgment dismissing Walker’s 28 U.S.C. § 2255 (2012) motion as untimely. He

seeks an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court denied Walker’s Rule 60(b) motion on

October 16, 2017.      United States v. Walker, No. 2:93-cr-00084-AWA-1 (E.D. Va.

Oct. 16, 2017). Because the district court has recently decided Walker’s motion, we deny

the mandamus petition as moot. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                        PETITION DENIED




                                              2